97 F.3d 1446
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Darrell James DEBREW, Petitioner.
No. 96-577.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 1, 1996.

Darrell James Debrew, Petitioner Pro Se.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Darrell James Debrew, a federal prisoner, filed a petition for a writ of mandamus, requesting that the district court judge who presided over his conviction and habeas corpus proceedings be required to recuse himself and asking this court to consider a challenge to the validity of his conviction.  Because Debrew appears dissatisfied with the district court judge's rulings in his cases, and he has not established any extrajudicial bias, recusal is not warranted.   In re Beard, 811 F.2d 818, 827 (4th Cir.1987) (holding that nature of alleged bias must be personal and not arising out of litigation).  Nor may mandamus be used as a substitute for appeal.   Id. at 826.


2
We therefore deny Debrew's petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
PETITION DENIED.